Exhibit 10.2

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

The undersigned parties hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used
herein, and not otherwise defined, and abbreviations, shall have the same
meaning as in the employment agreement between the parties dated June 1, 2011 as
modified by memorandum dated June 23, 2011 (the “Agreement”) and this contract
is referred to herein as “this Amendment”.

 

2.                                      Term.  Section 2 of the Agreement is
hereby amended to read as follows, in its entirety:

 

“Subject to earlier termination as herein provided, the Executive’s employment
hereunder shall be for a term commencing on the Effective Date and continuing
until March 31, 2013.  However, the Executive agrees that if the Company has not
appointed a new Chief Executive Officer (“CEO”) by said date the term of the
Agreement will be extended and the Executive will continue his employment under
the Agreement until such appointment occurs, but not beyond June 30, 2013. The
Executive agrees that this Amendment does not constitute termination of his
employment or Good Reason, under Sections 5(e), or 5(f)).

 

3.                                      Capacity and Performance.  Section 3 of
the Agreement is hereby amended as follows:

 

3.1                               The first sentence of subsection 3(a) is
amended to read as follows in its entirety:

 

“During the term hereof, until such time as the Company has appointed a new CEO
and the new CEO has assumed the position, the Executive shall serve as its
President and CEO.”

 

3.2                               The first sentence of subsection 3(b) is
amended to read as follows in its entirety:

 

“During the term hereof, the Executive shall be employed by the Company in a
full-time basis and shall, subject to the control of the Board, while serving as
the Company CEO, have general charge and supervision of the business of the
Company, and thereafter have high-level executive responsibilities reflective of
his prior service as CEO of the Company (including assisting in transition to
his successor CEO, meeting with customers and traveling on behalf of the
Company) and such other duties and responsibilities on behalf of the Company and
its Affiliates as are consistent with the foregoing and as may be designated
from time to time by the Board or by its Chair or other designee (which designee
shall be a member of the Board).”

 

4.                                      Restricted Activities.

 

4.1                               In Section 9(a) of the Agreement, the phrase
“a period of one (1) year after his employment terminates” is hereby amended to
read “a period of two (2) years after his employment terminates”.

 

4.2                               In addition, a new subsection (d) is hereby
added to Section 9 of the Agreement, to read as follows in its entirety:

 

“(d)                           For his compliance with his obligations under
subsections (a), (b) and (c) hereof, and his other obligations under this
Agreement, including those created by Sections 7 and 8 hereof, the Company shall
pay the Executive the sum of two hundred fifty thousand dollars ($250,000)
payable in twenty-four

 

1

--------------------------------------------------------------------------------


 

(24) consecutive monthly installments of $10,416.67 each starting on the
thirtieth (30th) day of the month following the month in which the Executive’s
employment terminates.

 

5.                                      Consulting Services.  Section 10 of the
Agreement is amended to read as follows in its entirety:

 

“For a period of six (6) months after the term hereof ends (the “Consulting
Period”), and the Executive has therefore ceased to be an Executive of the
Company, the Executive agrees to provide consulting services to the Company as
an independent contractor and the Company agrees to pay the Executive a
consulting fee therefor in the total amount of four hundred fifty thousand
dollars ($450,000), payable at the rate of seventy-five thousand dollars
($75,000) at the end of each month during the six (6) months of the Consulting
Period.  Such services shall be performed by the Executive at such times and
places, and cover such matters, as the Company may reasonably request (including
assisting in transition to his successor CEO and meeting with customers) and may
require the Executive to spend as much time, and to engage in such domestic and
foreign travel, as he did when employed as the Company’s CEO, provided, however,
that the total amount of time required of the Executive shall not exceed a total
of sixty (60) days during the Consulting Period.  Moreover, this consulting fee
shall be paid during each month of the Consulting Period even if the Company
does not require the services of Executive.  During the Consulting Period the
Executive shall comply with the Company’s written travel policy applicable to
its employees and attached hereto as Exhibit 2 except that AS&E’s Journal Entry
Policy dated 6/11/10 and attached hereto as Exhibit 3 shall also apply to air
travel by the Executive.”

 

6.                                      Other Matters.

 

6.1                               Options to purchase the Company’s stock held
by the Executive may be exercised for a period of ninety (90) days after the end
of the Consulting Period, which Period may not be shortened or terminated by the
Company, to the extent vested on the last day of the Consulting Period.

 

6.2                               After he ceases to be an employee of the
Company, the Executive may participate in the Company’s group medical insurance
policy or program so long as permitted by COBRA.  After his right to participate
under COBRA expires, the Company will pay the Executive, in a lump sum, an
amount equal to the monthly premium that the Executive expects to incur for a
comparable non-group policy, to the extent that such amount exceeds the monthly
premium that the Executive paid for the last month of his coverage of the
Company’s policy under COBRA, multiplied by twelve (12), up to a maximum of
thirty thousand dollars ($30,000), upon the Executive’s providing the Company
with reasonable evidence of the expected amount of such premiums.

 

6.3                               In consideration of the completion of two out
of three of the Executive’s Long-Term Incentive Goals pertaining to LTIP #6 —
Product Goals (the “Product Goal(s)”) under the Company’s 2012 Long-Term
Incentive Plan (the “Plan”), the Company shall irrevocably pay the Executive the
sum of Five Hundred Fifteen Thousand Seven Hundred Forty-Eight Dollars
($515,748.00).  Additionally, the Company shall pay the Executive the sum of Two
Hundred Fifty Seven Thousand Eight Hundred Seventy Four Dollars ($257,874.00) in
consideration of the team’s completion of the third Product Goal, provided the
third Product Goal is completed prior to March 31, 2013. If the third Product
Goal is not completed by March 31, 2013, the Executive shall be entitled to
payment in the following fiscal year, provided payment is made to other members
of the Company’s senior staff for completion of such Product Goal.  If the
Company has not met the third Product Goal prior to the end of the fiscal year
ending on or before the Fiscal Year Date March 31, 2017, one half (1/2) of the
third Product Goal payment ($128,937.00) shall immediately vest, and one half
(1/2) shall be automatically and immediately forfeited.

 

2

--------------------------------------------------------------------------------


 

The $515,748.00 bonus payment for the anticipated completion of two out of three
of the Product Goals will be paid in full within ten (10) business days from the
date of Executive’s termination. The $257,874.00 bonus payment for the
completion of the third Product Goal, if payable, will be paid when and if the
other members of the Company’s senior staff are paid. The $128,937.00 payment
will be paid on the date that the Company normally pays such bonuses pursuant to
the Plan

 

Should the Company terminate the Executive without cause before completion of
the Term of his employment, the payment for completion of the third Product Goal
will be paid in full within ten (10) business days from the date of termination.

 

The aforementioned payments are in full satisfaction of all amounts due or that
might have become due the Executive under the Company’s 2012 Long-Term Incentive
Plan.  The Executive agrees that he will have no right to any payments under any
other Long-Term Incentive Plans.

 

6.4                               The Company hereby confirms that the Executive
shall be entitled to receive any payment due him under the Company’s Short-Term
Incentive Plan with respect to the Company’s fiscal year ending March 31, 2013,
notwithstanding the provisions of this Agreement and/or the Executive ceasing to
be an Employee of the Company on the date such payment is made.

 

6.5                               During any period between April 1, 2013 and
June 30, 2013 in which he is an employee of the Company the Executive will be
paid his Base Salary less applicable taxes and withholdings and will continue to
participate in the Company’s benefit plans, to the extent he remains eligible,
except that he will cease to be eligible to earn or receive any Fiscal Year 2014
awards, including any 2014 STIP and LTIP awards. The Company agrees that, as of
the date hereof, the Executive has sixty-four (64) unused hours of paid vacation
time for calendar 2012.  Additionally, the Company agrees that the Executive
will be entitled to five (5) weeks of paid vacation time for calendar 2013, pro
rated for the duration of his employment in 2013.

 

6.6                               Each of the parties is responsible for legal
fees and expenses he or it incurs with respect to the negotiation and
preparation of this Amendment, and Section 4(g) of the Agreement is hereby
deleted.

 

6.7                               The Executive agrees to resign from the board
of directors on the date on which he ceases to be the Company’s CEO.

 

6.8                               Upon the end of the term provided in Section 2
of the Agreement, the Executive agrees to sign and deliver to the Company a
release of claims in the form attached to the Agreement as Exhibit 1.  Such
execution and delivery shall be a condition precedent to the Company’s
obligation to pay the consulting fee provided under Section 10 of the Agreement
as it is amended by this Amendment.

 

6.9                               After he ceases to be an employee of the
Company, the Company will transfer ownership to him of the Company-owned cell
phone and cell number (if possible) that the Executive now possesses.

 

6.10                        The Company agrees that, as of the date on which
this Amendment is filed with the S.E.C. the Executive shall cease to be
obligated to own the Company’s stock as otherwise required by the policy adopted
by the Company’s board of directors on August 5, 2005 and February 3, 2010.

 

*               *               *

 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
September 17, 2012.

 

3

--------------------------------------------------------------------------------


 

THE EXECUTIVE

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

 

 

 

 

By:

 

Anthony R. Fabiano

 

 

Denis Brown, Chairman

 

4

--------------------------------------------------------------------------------